On Petition eor a Rehearing.
Reinhard, C. J.
We have given the questions presented by counsel for appellee upon the motion for a rehearing a careful consideration and are unable to change the conclusion reached by the court, as expressed in the original opinion. As there is nothing presented in addition to what was there discussed it would not be necessary, ordinarily, to make any additional observations upon the points involved; but, as counsel for appellee is obviously laboring under a misapprehension as to what was actually decided, we feel that we owe it both to the parties and the court to attempt to make the matter sufficiently clear for understanding, if it is not already so.
Counsel -seems to be under the impression that the effect of the decision is that the question of the prematurity of .the note must be raised, not by a plea in abatement, but by a cross-complaint touching the merits, which is contrary to well established rules heretofore declared not only by the Supreme Court but by this court also, and reiterated *107but lately in a case between these same parties. Norris v. Scott, 6 Ind. App. 18.
Let it be understood then at the outset that we fully agree with appellee’s counsel that a plea in abatement is the proper mode of presenting the question that the action was prematurely brought, the note not being due, when such fact does not appear upon the face of such note. This is the general rule.
When, however, the defendant couples with his plea matters which show that it can be sustained only by proof of facts involving and necessitating a reformation of the instrument the pleading will be held insufficient unless it contains also a prayer for reformation. Both the plea and the cross-action to reform may be embraced in one pleading and the questions arising thereon tided together. If the appellee succeeds in establishing the facts necessary to the reformation, the action will abate without further proceedings. If he fails he can then go to trial upon the merits. The only infirmity we note in the pleading is the absence of a prayer for reformation, which we have shown, we think, is essential under our code, however technical the rule may seem.
If the appellee were permitted to prove the mistake without an attempt at reformation it would enable him in that manner to set at naught another well settled doctrine, and that is that parol testimony is not admissible to change, vary or contradict the contents of a written instrument. A plea in abatement alone can not serve to put the correctness of the note, as written, in issue. There are many instances, it is true, in which extrinsic facts may be averred in a plea in abatement, which, if proved, will abate the action for prematurity, though the note on its face may purport to be due, and this may be done without resorting to a reformation of the instrument. One instance of this is where, for a valuable consideration, the time-for payment is extended after the making of the note and prior *108to its maturity. But it is otherwise if the effect of such extrinsic facts wo^uld be to vary the- contract by injecting into it, as a part of the original agreement, terms or conditions not embraced in the writing itself, although discussed or talked about or even agreed to by the parties at the time of or prior to the execution.
Filed February 4, 1893.
The appellee’s counsel finally suggests that if a reformation should be decreed in the manner pointed out in the original opinion, the plea in abatement would then become a work of supererogation, as^ the note itself, when made to speak the truth, would show that it was not due. But, if counsel is technically correct in this, we do not see how it would change the rule or how appellee could be injured by such requirement, for he would thereby accomplish the very object for which he filed his plea, viz.: the abatement of the action.
In other words the decree of reformation would itself furnish him with the proof necessary to make out his plea in abatement. lie would not by this course be driven to the necessity, as he contends, of “ cutting up his defenses,” but would be permitted, in one proceding, to plead and try the entire case made upon this pleading. We know of no other legal way under our code in which the appellee could accomplish the end desired. The appellant having failed to include in his pleading the prayer for reformation, the demurrer should have been sustained.
Petition overruled.